Citation Nr: 1339177	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  11-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, type II, with hypertension, renal hypertension, diabetic nephropathy and diabetic retinopathy, currently evaluated at 20 percent.  

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO, and a transcript is associated with his claims file.

During the hearing, the Veteran's representative stated that they would be submitting a claim for TDIU benefits.  To date, the Board has not received such a claim.   However, the Veteran has not been prejudiced, as upon review of the Veteran's service connected disabilities the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.  Rice v. Shinseki, 22 Vet App. 447 (2009).  

In February 2012, the Board remanded the matter in order to provide the Veteran a new VA Compensation and Pension examination.  The requested examination having been completed in April 2012, and the requisite information having been provided, no further action to ensure compliance with the Board's February 2012 remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Diabetes mellitus, type II, is manifested by requiring insulin, a restricted diet, and regulation of activities with episodes of hypoglycemic reactions requiring one or two hospitalizations per year, plus complications that would not be compensable if evaluated separately.  

2.  The competent evidence of record demonstrates that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  

CONCLUSIONS OF LAW

1.   The criteria for entitlement to an evaluation in excess of 60 percent, but not greater, for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2012).  

2.  The criteria for entitlement to TDIU have been met.  38 U.S.CA.  §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes Mellitus 

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Evidence to be considered in the appeal of an increased assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet App. 119 (1999).  The Board is required to not only evaluate the medical evidence of record but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Fenderson, at 126-128; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is currently assigned a 20 percent evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).  Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet. 

The Veteran contends that he is entitled to a rating in excess of 20 percent.  A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  

"Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id. 

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id. 

A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The Veteran's diabetes mellitus has been evaluated at 20 percent throughout the appeal period.  Having considered the evidence of record, the Board has concluded that the Veteran is entitled to a rating of 60 percent but not higher as there is evidence of hypoglycemic reactions requiring one or two hospitalizations per year and complications that would not be compensable if separately evaluated.  See 38 C.F.R. § 4.71a, Diagnostic Code 7913.  

In accordance with the Board remand from February 2012, the Veteran underwent an examination to determine the current nature and severity of his diabetes mellitus and associated complications such as; diabetic hypertension, kidney dysfunction, renal hypertension, diabetic nephropathy and erectile dysfunction.  The VA examiner concluded that the Veteran's diabetes mellitus is managed by restricted diet, oral hypoglycemic agent, and one injection of insulin per day.  See April 2012 VA Examination.  The examiner notes that the Veteran has had to visit his diabetic care provider less than twice a month, but that the Veteran visited the emergency room due to a motor vehicle accident caused by a hypoglycemic incident.  The Veteran testified that he has had blackout spells and hospitalizations due to his diabetes.  See Hearing Transcript at 5.  However, he has not had progressive or unintentional weight loss or loss of strength due to his diabetes.  See April 2012 VA Examination.  

Further, the examiner noted that the Veteran has recognized complications of diabetes mellitus, including diabetic peripheral neuropathy, diabetic retinopathy; erectile dysfunction; and hypertension.  The Veteran's hypertension was evaluated in relation to his diabetes mellitus and the examiner noted that the Veteran was required to take medication to manage his hypertension.  Id.  In 2010 and 2011, the Veteran was found to have elevated serum creatinine and was diagnosed with stage I chronic renal disease, but in 2012 these levels were reported as normal and he does not require medication to maintain healthy kidney function.  Id.  The Veteran has also been diagnosed with erectile dysfunction that does not include a treatment plan that requires continuous medication. Id.  

At this his hearing, the Veteran testified that he must now wear glasses due to the retinopathy in his right eye.  See Hearing Transcript at 3.  Further, he testified that he does have peripheral neuropathy evidenced by swelling in his legs, but that it is not consistent or as debilitating as his other conditions.  Id at 6.  

The Veteran's private physician submitted a statement on behalf of the Veteran discussing how the Veteran is encouraged to regulate his activities due to his neuropathic symptoms, including numbness bilaterally in his feet.  His private physician recommended that the Veteran avoid going up ladders, heights and other dangerous surfaces where proprioception would be important.  See August 2011 Letter from "Dr. B.".  

A VA examiner has also documented the Veteran's altered sensation in his lower extremities.  The Veteran has reported numbness in his feet and the VA podiatrist recommended special shoes and inserts.  See July 2011 VA Treatment Report.  The Podiatrist noted that the Veteran's sensation in his toes is intact, but there is substantial hypesthesia on the soles of both of his feet, with a sharp margine [sic] at the base of his ankle where sensation returns to normal.  Id.  At the Veteran's hearing, he reported that his disability was also hindering his ability to walk and exercise.  See Hearing Transcript at 6.  Currently, the Veteran is rated separately for bilateral peripheral neuropathy of the feet at 10 percent for each foot.  

The Board has also considered whether the evidence demonstrates entitlement to a higher evaluation based on all applicable criteria.  However, the Board concludes that the evidence of record does not demonstrate a disability picture that more closely approximates a 100 percent evaluation.  In this regard, there is no indication that he requires more than one daily injection of insulin, episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  Finally, there is no evidence of either progressive loss of weight and strength. 

In light of this evidence, the Board finds that the Veteran is entitled to an increased evaluation of 60 percent, but not greater, under Diagnostic Code 7913.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the symptoms of his diabetes mellitus, which include the requirement of insulin, hypoglycemic episodes, a restricted diet, regulation of activities and additional complications from diabetes, are contemplated in the applicable rating criteria.  


TDIU

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology will be considered as one disability for the purposes of one 60 percent disabling or one 40 percent disability.  38 C.F.R. § 4.16 (2012).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

As noted above, the Veteran is service connected for diabetes mellitus at 60 percent.  The Veteran's current combined evaluation for compensation is 80 percent as of September 22, 2012.  Therefore, the Veteran is eligible to receive TDIU benefits on a schedular basis.  Id.  For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

Significantly, an April 2012 VA examination report notes the Veteran's service connected diabetes mellitus affects his ability to work.  The examiner noted that the Veteran has had one or more motor vehicle accidents due to hypoglycemia.   The Veteran's private physician, Dr. B., submitted a letter on behalf of the Veteran describing his disabilities, and Dr. B. noted that the Veteran has developed neuropathic symptoms, including altered sensation in his feet, causing bilateral numbness in his feet.  See August 2011 Letter from Dr. "B.".  Dr. B. also noted that the Veteran's retinopathy is affecting his ability to drive and has cautioned the Veteran against driving at night.  Id. 

The Veteran has also been service connected for bilateral adhesive capsulitis of the shoulders.  This disability prevents the Veteran from lifting his arms above his head without some pain on motion.  See July 2011 VA Treatment Report.  Further, a VA examiner noted that the Veteran retired from working in the shipyard and found work remodeling homes; however, he is now looking for new work.  See VA Treatment Report from June 2011.  The Veteran will be limited by his disabilities in finding work based upon his experience in the shipyard and remodeling homes.  His current disabilities are limiting his vision and his ability to walk, climb ladders, and working on dangerous surfaces, which would significantly impact his prior work experiences.  Further, the Veteran will now require special shoes just for walking.  See August 2011 Letter from Dr. Bateman; see also Hearing Transcript at 6.  

A TDIU rating is warranted where the Veteran's service-connected disability prevents the Veteran from following a substantially gainful occupation.  The Board notes that the April 2012 VA examination report does not indicate the Veteran is precluded from all employment.  However, the evidence reveals that the Veterans service-connected disabilities are significantly reducing his physical ability, especially his sensory and motor function.  Such physical limitations will not allow, in the Board's view, the Veteran to acquire substantially gainful employment, at this time, particularly the Veteran's prior employment.  As such, the Board concludes that an award of TDIU is warranted, under 38 C.F.R. § 4.16(a).  The benefit sought on appeal is accordingly granted.

This finding does not suggest the Veteran should not seek out work or that his condition will not improve.  Further examinations may indicate that a reduction of his evaluation may someday be warranted.  However, at this time, based on the best evidence, the benefit of the doubt must be given to the Veteran. 

Duty to Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran received notification prior to the initial unfavorable agency decision through a January 2010 letter that fully addressed all notice elements.  The appellant bears the burden of demonstrating prejudice from defective notice, and there have been no such allegations here. 

Additionally, the Veteran testified at a hearing before the Board in September 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.                     § 3.103(c)(2).  
 
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  Service medical records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran underwent a VA examination as a part of the development of his increased rating claim.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; see 38 C.F.R. § 3.159. 

ORDER

An increased evaluation of 60 percent, but not greater, for diabetes mellitus, type II, with hypertension, renal hypertension, diabetic nephropathy and diabetic retinopathy, subject to the laws and regulations governing the payment of monetary benefits.  

A TDIU evaluation is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


